June 09, 2006


Mr. J. B. Whittenburg
Orgain Bell & Tucker
470 Orleans Street
Beaumont, TX 77701
Mr. Toby C. Easley
Matthews & Easley, P.C.
11767 Katy Freeway, Suite 520
Houston, TX 77079

RE:   Case Number:  05-0155
      Court of Appeals Number:  09-04-00167-CV
      Trial Court Number:  B-163596

Style:      MARK D. LARSON, M.D., P.A. AND MARK D. LARSON, M.D.
      v.
      MARY MARTHA DOWNING

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and affirms the trial court's judgment.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Lolita Ramos  |